WILLIAMS, J.
Lester L. Glick entered into an agreement with the Stebbins Co. for the purchase of a certain piece of real property. The agreement called for execution of a land contract according terms of the agreement, said agreement carrying no stipulation for payment of interest on amount remaining unpaid.
After execution of the contract the Stebbins Co. conveyed its interest in premises to Prank A. Crosby. Crosby brought this action in ejectment in Lucas Common Pleas for the reason that Glick refused payment of interest. Glick made tender of amount due under contract and by cross petition asked specific performance. The court refusing to grant ejectment, Crosby appealed. Court of Appeals held:
1. No stipulation for payment of interest is made in contract.
2. Where contract itself does not provide for payment of interest, court will not decree interest on account owing but not due.
3. Under contract entered into only past due installments would bear interest.
Judgment of Common Pleas affirmed.